DETAILED ACTION
	This Office action is in response to the amendment to the amendment to the claims filed 5 August 2021.  Claims 4-10, 12-19, and 21-26 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to independent claims 4 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cote (US Publication 2013/0212487 A1), in view of Welchman et al. (US Publication 2012/0054715 A1), hereinafter Welchman, further in view of Rodriguez Bravo et al. (US Publication 2020/0387274 A1), hereinafter Rodriguez Bravo, in view of Sharma (US Publication 2009/0313608 A1).
Regarding claim 4, Cote discloses a method for providing an interaction scenario for a prototype of a graphical user interface (GUI), comprising:
identifying, by a prototype authoring device, a difference between a first version and a second version of the prototype (Cote discloses the modification of frameworks defining the layout of a graphical user interface, at ¶ 0073 and 0075); and
generating, by the prototype authoring device, based on the difference between the first version and the second version of the prototype, a second version of the interaction scenario for the second version of the prototype by updating a first version of the interaction scenario, the first version of the interaction scenario being pre-generated for the first version of the prototype (the system includes the use of a rules engine for transforming the displayed framework based on user interaction [i.e. “interaction scenario”] with the interface.  Such interaction is generated and updated subsequent to each modification of the framework.  See ¶ 0079-0080),
wherein the prototype comprises information on a plurality of triggers and responses to be output on the GUI caused by the triggers (user interaction behavior for each version of the framework is monitored and utilized, at ¶ 0080), and
wherein the first version of the interaction scenario comprises a sequence of triggers (user interaction behavior for each version of the framework is monitored and utilized, at ¶ 0080).
Cote fails to explicitly disclose wherein the interaction scenario enables a prototype viewing device to reproduce, on a display screen associated with the prototype viewing device, 
Welchman discloses a system and method for recording and replaying actions performed by a user of a software application, similar to the interface of Cote.  Furthermore, Welchman discloses reproducing on a display screen associated with a prototype viewing device, the demonstration performed by the user of the prototype authoring device (user interactions with a software application are recorded and may be replayed.  See ¶ 0078, 0074, and 0075).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the user interface of Cote to include the recording termination and replay functionality of Welchman.  One would have been motivated to make such a combination for the advantage of recording event to be later replayed to determine whether the application behaves in an expected manner.  See Welchman, ¶ 0002.
Cote and Welchman fail to explicitly disclose wherein the prototype viewing device and prototype authoring device are different (Welchman discloses a plurality of computing devices and that “it is contemplated that any computing device 105 may perform one or more of the described operations”, at ¶ 0035, but does not explicitly disclose separate authoring and viewing devices). 
Rodriguez Bravo discloses generating a demonstration based on a determined interaction pattern, similar to Cote and Welchman.  Furthermore, Rodriguez Bravo discloses wherein a demonstration is generated at a device remote from a user and displayed on the user’s local device (video server 110 generates a demonstration video for a user, who then views the video on their local device.  See ¶ 0043-0044).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to modify the user interface prototype recording and replaying of Cote and Welchman to include the remote server generation and local device reproduction of a 
Cote, Welchman, and Rodriguez Bravo fail to explicitly disclose automatically generating, in response to the identified difference, a second version of the interaction scenario, and wherein the second version of the interaction scenario comprises data for reproducing at least some of interactions applied to the first version to make the identified difference.
Sharma discloses systems and methods for validating support for specific activities in a new version of an application.  Sharma further discloses the automatic generation of a demo application based on differences identified in “difference documents”, related to schema, object repository, code, and user interface differences, at ¶ 0070.  Sharma further discloses wherein input data for performing a specific activity in a prior version of an application is stored in a data store and provided to the demo application such that support for the activity may be verified.  See ¶ 0044.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the user interface prototype systems and methods of Cote, Welchman, and Rodriguez Bravo to include the automatic generation of a demo application and providing of activity input data as in Sharma.  One would have been motivated to make such a combination for the advantage of allowing validation that specific activities from an early version of an application are supported in a later version.  See Sharma, ¶ 0009.

Regarding claim 5, Cote discloses wherein identifying the difference comprises identifying a trigger added to the second version of the prototype, and
wherein generating the second version of the interaction scenario comprises obtaining a user input for a location where the added trigger is to be inserted (Cote discloses modifying the layout of an interface, and hence modifying the associated triggers of the layout, at ¶ 0073).

obtaining a user input for selecting one of triggers included in the first version of the interaction scenario; and
inserting the added trigger immediately before or immediately after the selected one of the triggers (Cote discloses modifying the layout of an interface, and hence subsequently modifying the associated triggers of the layout, at ¶ 0073).

Regarding claim 7, Cote discloses wherein identifying the difference comprises identifying a trigger deleted from the first version of the prototype and a trigger added to the second version of the prototype, and
wherein generating the second version of the interaction scenario comprises determining a similarity between the deleted trigger and the added trigger (content may be added, moved, or removed from an interface based on an identified priority level.  Similarity in priority level is thus determined/calculated as part of the layout generation.  See ¶ 0120-0121).

Regarding claim 8, Cote discloses wherein generating the second version of the interaction scenario further comprises generating, based on the determination that the similarity is equal to or greater than a threshold, the second version of the interaction scenario by replacing, in the first version of the interaction scenario, the deleted trigger with the added trigger (content may be added, moved, or removed from an interface based on an identified priority level.  Similarity in priority level is thus determined/calculated as part of the layout generation.  See ¶ 0120-0121).

Regarding claim 9, Cote discloses wherein determining the similarity between the deleted trigger and the added trigger comprises determining a degree of overlap between 
Regarding claim 21, Sharma discloses comparing the first version and the second version, to identify one or more of additions of new triggers, deletions of triggers included in the prototype, additions of responses, deletions of responses included in the prototype, additions of objects, deletions of objects included in the prototype, and changes in property values of the triggers included in the prototype (Sharma discloses the automatic generation of a demo application based on differences identified in “difference documents”, related to schema, object repository, code, and user interface differences, at ¶ 0070).
Claims 10, 12-16, 18, 19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Cote, in view of Welchman, in view of Rodriguez Bravo, in view of Lee et al. (US Publication 2015/0234571 A1), hereinafter Lee, further in view of Ritter (US Patent 10,831,634).
Regarding claim 10, Cote discloses a method for providing a prototype of a graphical user interface (GUI), comprising:
obtaining, by a prototype viewing device, an interaction scenario for a GUI prototype including a sequence of triggers to be occurred on the prototype (an interface template’s usage records may be aggregated and retrieved, at ¶ 0052); and
wherein the prototype comprises information on a plurality of triggers and responses to be output on the GUI (user interaction is extracted at ¶ 0044.  Such interactions inherently produce a related response).
Cote fails to explicitly disclose reproducing, on a display screen associated with the prototype viewing device, a demonstration of the prototype according to the interaction scenario 
Welchman discloses a system and method for recording and replaying actions performed by a user of a software application, similar to the interface of Cote.  Furthermore, Welchman discloses reproducing on a display screen associated with a prototype viewing device, the demonstration performed by the user of the prototype authoring device (user interactions with a software application are recorded and may be replayed.  See ¶ 0078, 0074, and 0075).  Welchman further discloses wherein the sequence of triggers comprises a first type of triggers and a second type of triggers, and (Welchman discloses replaying recorded user interface actions and input events, at ¶ 0061-0062.  Input events may include action types such as button presses or touch screen contacts, at ¶ 0048, or entry of field values, at ¶ 0074.  It follows that reproduction of distinct input events such as button actuations and field value entries are distinctly visualized).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the user interface of Cote to include the recording termination and replay functionality of Welchman.  One would have been motivated to make such a combination for the advantage of recording event to be later replayed to determine whether the application behaves in an expected manner.  See Welchman, ¶ 0002.
Cote and Welchman fail to explicitly disclose wherein the prototype viewing device and prototype authoring device are different (Welchman discloses a plurality of computing devices and that “it is contemplated that any computing device 105 may perform one or more of the described operations”, at ¶ 0035, but does not explicitly disclose separate authoring and viewing devices).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to modify the user interface prototype recording and replaying of Cote and Welchman to include the remote server generation and local device reproduction of a demonstration of Rodriguez Bravo.  One would have been motivated to make such a combination for the advantage of improving user experience by minimizing the time to understand the uses and features of a demonstrated interface.  See Rodriguez Bravo, ¶ 0002.
Cote, Welchman, and Rodriguez Bravo fail to explicitly disclose wherein reproducing the demonstration of the prototype comprises visualizing occurrence of triggers included in the interaction scenario by displaying a visual object indicating the occurrence of each of the triggers before outputting a corresponding response caused by each of the triggers, and wherein visualizing occurrence of triggers comprises visualizing occurrence of the first type of triggers using a first visualization property, and visualizing occurrence of the second type of triggers using a second visualization property.
Lee discloses systems and methods for reproducing graphical user interface demonstrations during live presentations, similar to Cote, Welchman, and Rodriguez Bravo. Furthermore, Lee discloses displaying visual objects indicating the occurrence of triggers, each trigger including a distinct visualization property (in Fig. 7, for example, user inputs are visualized as a “drag glyph” 720, “single-click glyph” 722, and “straight motion-arrow glyph” 724).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the prototype demonstration of Cote, Welchman, and Rodriguez 
Cote, Welchman, Rodriguez Bravo, and Lee fail to explicitly disclose wherein the visual identification of each of the triggers includes text information of at least one trigger of the triggers.  Ritter discloses systems and methods for reproducing recorded user interface events, similar to Cote, Welchman, Rodriguez Bravo, and Lee.  Furthermore, Ritter discloses that the user interface events (“triggers”) are stored in a data structure and include textual information relevant to the trigger. See Fig. 3 and col. 4, lines 38-48.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the trigger visualization of Cote, Welchman, Rodriguez Bravo, and Lee to include relevant textual information such as that stored by Ritter. One would have been motivated to make such a combination for the advantage of assisting in a more exact recreation of a sequence of user interface interactions.  See Ritter, col. 1, lines 18-26.

Regarding claim 12, Welchman discloses wherein reproducing the demonstration of the prototype comprises displaying a change in display property values of an object included in the prototype over time (reproduction of input events such as field value entries, where the field is blank and then a subsequent value entered, constitutes a change in display property values over time.  See Figs. 10 and 11, and ¶ 0074).

Regarding claim 13, Welchman discloses wherein reproducing the demonstration of the prototype comprises:
obtaining a user’s input for selecting at least one part of the interaction scenario;
and


Regarding claim 14, Welchman discloses the method of claim 10, wherein reproducing the demonstration of the prototype comprises:
displaying an output of the responses in a first display area, and displaying the triggers included in the interaction scenario and the responses in a second display area, wherein the responses comprise a first response and a second response, the first response being caused based on one of the triggers being occurred and a first condition being satisfied, the second response being caused based on the one of the triggers being occurred and the first condition not being satisfied;
displaying a GUI object representing the first response and a GUI object representing the second response in a visually distinct manner; and
outputting the first response, in the first display area, based on the one of the triggers being occurred and the first condition being satisfied during the reproduction (Welchman discloses a user interface 600 for a monitoring utility 440 in Fig. 6.  The monitoring utility records a sequence of input events, including triggers and responses, and displays the sequence on the user interface.  As seen in the column “Item”, different events have different icons associated with them.  Welchman further discloses graphically distinguishing user interface elements through various graphical emphases.  See ¶ 0072).

Regarding claim 15, Cote discloses wherein reproducing the demonstration of the prototype further comprises outputting the second response in response to an input for forcibly outputting the second response regardless of whether or not the first condition is satisfied (an input that forcibly outputs a response regardless of other conditions would inherently provide that response.  Cote discloses various input types to produce related responses, at ¶ 0044).

Regarding claim 16, Cote, Welchman, Rodriguez Bravo, Lee, and Ritter disclose the method of claim 15, but fail to explicitly disclose wherein outputting the second response comprises displaying an indication of the second response being forcibly output, wherein the displaying the indication comprises at least one of overlaying the indication on the GUI object representing the second response and displaying the indication adjacent to the GUI object representing the second response.  However, the visual indication of interaction with a display element is notoriously well-known in the art.  Therefore, it would have been obvious to one of ordinary skill to implement visual indication of interface element selection into the system of Cote, Welchman, Rodriguez Bravo, Lee, and Ritter.  One would have been motivated to make such a combination as it amounts to a combination of known elements to yield predictable results.

Regarding claim 18, Cote and Welchman disclose wherein reproducing the demonstration of the prototype comprises:
in response to a user’s selection for a first trigger of a plurality of triggers included in a first version of the interaction scenario,
displaying a property associated with the first trigger; and
displaying a property associated with a second trigger, the second trigger corresponding to the first trigger of a plurality of triggers included in a second version of the interaction scenario 

Regarding claim 19, Cote discloses wherein reproducing the demonstration of the prototype comprises:
identifying a difference between a first version and a second version of the interaction scenario; and
displaying translucently at least some objects of the first version or the second version of the interaction scenario, based on the difference (Cote discloses the change in color value for displayed objects between iterations of a layout, at ¶ 0064.  Transparency is a well-known variable of a displayed element, and is analogous to the disclosed color hue, color value, average color, “and/or the like”).

Regarding claim 26, Lee and Ritter disclose wherein visualizing occurrence of triggers further comprises displaying the text information that includes one or more of a type of the at least one trigger, an occurrence location of the at least one trigger, and an occurrence condition of the at least one trigger (Lee discloses visually representing graphical user interface triggers; Ritter discloses storing of textual data relevant to graphical user interface triggers, including metadata such as state information, user information, timestamps, or the like.  See Ritter, col. 4, lines 27-29.  A visual representation of the graphical user interface triggers incorporating relevant textual data is analogous to the limitations of claim 26).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cote, Welchman, Rodriguez Bravo, Lee, and Ritter, in view of Schowtka et al. (US Publication 2005/0010868 A1), hereinafter Schowtka.
Regarding claim 17, Cote, Welchman, Rodriguez Bravo, Lee, and Ritter disclose the method of claim 10.  Cote, Welchman, Rodriguez Bravo, and Lee fail to explicitly disclose wherein reproducing the demonstration of the prototype comprises:
reproducing the demonstration of the prototype according to a first version of the interaction scenario in a first display area; and
reproducing the demonstration of the prototype according to a second version of the interaction scenario in a second display area,
wherein the reproduction according to the first version and the reproduction according to the second version are synchronized with each other.
Schowtka discloses a system and method for automated product design including design layouts, similar to Cote, Welchman, Rodriguez Bravo, Lee, and Ritter.  Furthermore, Schowtka discloses the simultaneous display of multiple templates for user review, at ¶ 0048.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Cote, Welchman, Rodriguez Bravo, Lee, and Ritter to include the multiple template review of Schowtka.  One would have been motivated to make such a combination for the advantage of providing a flexible template generation system offering an increased number and variety of template implementations to a user.  See Schowtka, ¶ 0008.

Allowable Subject Matter
Claims 22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Sharma discloses automatic generation of a demo application based on 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145